 


 HR 3314 ENR: To designate the facility of the United States Postal Service located at 1750 McCulloch Boulevard North in Lake Havasu City, Arizona, as the “Lake Havasu City Combat Veterans Memorial Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 3314 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1750 McCulloch Boulevard North in Lake Havasu City, Arizona, as the Lake Havasu City Combat Veterans Memorial Post Office Building. 
 
 
1.Lake Havasu City Combat Veterans Memorial Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1750 McCulloch Boulevard North in Lake Havasu City, Arizona, shall be known and designated as the Lake Havasu City Combat Veterans Memorial Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lake Havasu City Combat Veterans Memorial Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
